DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to application filed on January 19, 2021.  Claims 1-20 are presented for examination.
	Claims 1, 12 and 18 are statutory and do not comprise abstract subject matter as they update/alter the progress point to an earlier progress point and process data.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Evenson et al (USPN. 10,860,457).

Evenson et al (USPN. 10,860,457) discloses the following:

1. A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising (fig. 1):
determining a first progress point of an event of events stored via a segment of an ordered event stream (figs. 2A and 4B items 225, 230 and 240 and Abstract, progress point of event of a stream includes whether it previously was modified by another host);
determining a second progress point of a stream-cut event, wherein the second progress point is an earlier progress point than the first progress point (figs. 4B, plurality of chains, col. 13, lines 1-7, global ordering from different chains of a stream, the chains can be searched forward/backward from point in time or particular event, col. 13, lines 43-47, child nodes continue to receive new events/stream);
updating a write cursor to a third progress point that is an earlier progress point than the first progress point (col. 6, 29-41, facilitate write, and col. 12, lines 55-66, reconstruct a global order of events across different chains by determining and using timestamps) ; and 
facilitating altering the ordered event stream by altering at least one of the events occurring from the third progress point (12, lines 55-66, reconstruct a global order of events across different chains by determining and using timestamps therefore altering at least of the events). 

2. The system of claim 1, wherein the updating the write cursor to the third progress point results in the write cursor being updated to the second progress point (col. 6, 29-41, facilitate write, and col. 12, lines 55-66, reconstruct a global order of events across different chains by determining and using timestamps).  

3. The system of claim 1, wherein the stream-cut event indicates a progress point in more than one parallel segment of the ordered event stream, and wherein the more than one parallel segment comprises the segment storing the events (col. 9, 17-51, information from the logging host, sequence numbers within a chain, successful logging and event identifier).

4. The system of claim 1, wherein the stream-cut event indicates the second progress point in a first ordered event storage system storage component tier, and wherein the write cursor, prior to the updating the write cursor, indicates another progress point in the first ordered event storage system storage component tier (figs 4A-4C, chains comprise different status, open, close and pending, and col. 6, 29-41, facilitate write, and col. 12, lines 55-66, reconstruct a global order of events across different chains by determining and using timestamps).  


5. The system of claim 1, wherein the stream-cut event indicates the second progress point in a second ordered event storage system storage component tier, wherein the write cursor, prior to the updating the write cursor, indicates another progress point in a first ordered event storage system storage component tier, and wherein the first ordered event storage system storage component tier is a different tier than the second ordered event storage system storage component tier (figs. 4B-4C, plurality of chains, col. 13, lines 1-7, global ordering from different chains of a stream, the chains can be searched forward/backward from point in time or particular event, col. 13, lines 43-47, the ordered event are different in the multiple chains). 

6. The system of claim 5, wherein the updating the write cursor results in the write cursor being updated the third progress point in the first ordered event storage system storage component tier (col. 12, lines 55-66, reconstruct a global order of events across different chains by determining and using timestamps).

7. The system of claim 5, wherein the updating the write cursor results in the write cursor being updated the third progress point in the first ordered event storage system storage component tier (col. 9, lines 17-41, different host log the event in a discovered chain, also note that global order across nodes applies changes to a plurality of different chains at different states and times as seen in figs. 4A-4C, col. 13, 1-7).

8. The system of claim 1, wherein the facilitating the altering the ordered event stream comprises writing new events from the third progress point (global order across nodes applies changes to a plurality of different chains at different states and times including new events as seen in figs. 4A-4C, col. 13, 1-7).  

9. The system of claim 1, wherein the facilitating the altering the ordered event stream comprises rewriting old events from the third progress point (col. 13, lines 1-7, complete log of changes with a global ordering that can be derived from data logged with events across different chains).

10. The system of claim 9, wherein the rewriting the old events comprises buffering the old events, determining that an old event of the old events satisfies a rule relating to event validity, and rewriting the old event to the stream from the third progress point (col. 13, lines 1-7, complete log of changes with a global ordering that can be derived from data logged with events across different chains, forward and back).

11. The system of claim 9, wherein the rewriting the old events comprises determining that an old event of the old events satisfies a rule relating to event validity, and advancing the write cursor to a next event from the third progress point (col. 13, lines 1-7, complete log of changes with a global ordering that can be derived from data logged with events across different chains, forward and back and col. 25, line 64 to col 26, line 31, rules for adding/deleting oldest elements and recreating elements from any element number).

12. A method, comprising:
receiving, by system comprising a processor, a first progress point of an event of events stored via a segment of an ordered event stream of an ordered event stream storage system (figs. 2A and 4B items 225, 230 and 240 and Abstract, progress point of event of a stream includes whether it previously was modified by another host);
determining, by the system, a second progress point of a stream-cut event, wherein the second progress point is an earlier progress point than the first progress point (figs. 4B, plurality of chains, col. 13, lines 1-7, global ordering from different chains of a stream, the chains can be searched forward/backward from point in time or particular event, col. 13, lines 43-47, child nodes continue to receive new events/stream); 
pointing, by the system, a write cursor to a third progress point that is an earlier progress point than the first progress point, resulting in an updated write cursor (col. 6, 29-41, facilitate write, and col. 12, lines 55-66, reconstruct a global order of events across different chains by determining and using timestamps) ; and 
overwriting, by the system from the third progress point, the ordered event stream (12, lines 55-66, reconstruct a global order of events across different chains by determining and using timestamps therefore altering at least of the events).   

13. The method of claim 12, wherein the pointing the write cursor comprises the third progress point being a same progress point as the second progress point (fig. 4B, at least chains 190A.1 and A.1.1 comprise the same progress point).  

14. The method of claim 12, wherein the pointing the write cursor is based on the write cursor indicating a progress point in a first storage tier of the ordered event stream storage system, the second progress point of a stream-cut event being in a second storage tier of the ordered event stream storage system, and the first and second tiers being different storage tiers of the ordered event stream storage system  (figs 4A-4C, chains comprise different status, col. 12, lines 55-66, reconstruct a global order of events across different chains by determining and using timestamps and col. 13, lines 43-47, the ordered event are different in the multiple chains).  

15. The method of claim 12, wherein the pointing the write cursor is based on the write cursor indicating a progress point in a first storage tier of the ordered event stream storage system, the second progress point of a stream-cut event being in a second storage tier of the ordered event stream storage system, and the first and second tiers being a same storage tier of the ordered event stream storage system (figs. 1 and 4A-4C, col. 2, lines 35-66 and col. 13, lines 8-39, host comprises multiple chains on the same storage device).

16. The method of claim 12, wherein the overwriting results in lossy annulment for the event (col. 13, lines 1-7 and col. 21, lines 21-34, overwriting data may offload individual nodes/chains). 

17. The method of claim 12, wherein the overwriting results in lossless annulment for the event (col. 13, lines 1-7 and col. 21, lines 21-34, overwriting data of an event may not offload individual nodes/chains). 

18. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising (fig. 1): 
determining a first progress point of an event stored via a segment of an ordered event stream of an ordered event stream storage system (figs. 2A and 4B items 225, 230 and 240 and Abstract, progress point of event of a stream includes whether it previously was modified by another host);
determining a second progress point of a stream-cut event, wherein the second progress point is an earlier progress point than the first progress point (figs. 4B, plurality of chains, col. 13, lines 1-7, global ordering from different chains of a stream, the chains can be searched forward/backward from point in time or particular event, col. 13, lines 43-47, child nodes continue to receive new events/stream); and
in response to updating a write cursor to a third progress point that is an earlier progress point than the first progress point, resulting in an updated write cursor, annulling the segment from the third progress point (col. 6, 29-41, facilitate write, and col. 12, lines 55-66, reconstruct a global order of events across different chains by determining and using timestamps). 

19. The non-transitory machine-readable medium of claim 18, wherein the annulling is a lossy annulling of the segment (col. 13, lines 1-7 and col. 21, lines 21-34, overwriting data may offload individual nodes/chains).   

20. The non-transitory machine-readable medium of claim 18, wherein the annulling is a lossless annulling of the segment (col. 13, lines 1-7 and col. 21, lines 21-34, overwriting data of an event may not offload individual nodes/chains). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of legacy ordered event streaming:
USPNs. 20190332318, 20200034468, 11354054.pn.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




November 30, 2022

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153